DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16861010. 

The copending claims and the instant claims, while not identical, are drawn to overlapping subject matter, namely compounds and devices, specifically wherein the compounds of the copending claims include substituents such as 6-31 of claim 12. That is at least some of the claimed materials of the copending claims are obvious variations of the instant claims and vice versa. 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 and claim 18 requires a delayed EL component in the compound represented by Formula 1 accounts for about 30% to about 60% of measured luminescent components. The instant description includes a description of general device structures including many possible materials for each layer of the device as defined broadly be genre of compounds but not necessarily required. The description only provides 3 examples of such a combination of materials in a device that may meet this requirement for delayed emission. The specification further provides exceptionally broad guidance on what materials that might be useable as light emitting dopant, hole transporting layer material, electron transport layer material etc. but provides no further description of which combinations of materials would give rise to the claimed property. The 3 examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-3-a-ii).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 4 is rejected for the same reason because the claim narrows the range but has similar language. 

Claims 2-3 and 5-8 are rejected for depending form claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 2011/0066763) (Park).

In reference to claim 9-13, Park teaches a compound of chemical formula (2) (Park [002] translation page 10) (Park [89]; [91] translation page 12, [0103])

    PNG
    media_image1.png
    182
    236
    media_image1.png
    Greyscale



Park discloses the compound of formula 2 that encompasses the presently claimed compound, including wherein R1 and R3 are each a C1 alkyl group, R5 is an aryl group e.g. phenyl substituted anthracenyl. Each of the disclosed substituents from the substituent groups of Park are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 2 to provide the compound described above, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 9: Reads a compound of formula 1 wherein L4 is a single bond, R4 is a group of formula 2-1 wherein c21 is 0, c22 is 1, c23 is 1, a 22 is 1, b22 is 1, L22 is a single bond, R22 is a methyl group, a23 is 1, b23 is 1, L23 is a single bond, R23 is a methyl group, R24 and R25 are each a methyl group, L9 is a single bond, R9 is a phenyl. 
For Claim 10: Reads on wherein R4 is a group of formula 2-1. 
For Claim 11-12: Reads on wherein R4 is a group of formula 2-1 and R9 is a phenyl group. 
For Claim 13: Reads on wherein R24 and R525 are methyl.
For Claim 15: Reads on, for example, formula 2-1(2). 
For Claim 17: Reads on wherein R9 is phenyl. 
For Claim 20: Reads on compound 6.

In reference to claim 16, the claim further limits the formula 2-2, which is an optional embodiment of claim 9 (i.e. formula 2-1 or 2-2) and therefore not required. As such, claim 16 is rejected based on similar reasons to claim 9.

In reference to claim 18-19, Park in view of Funahashi does not expressly teach that the compound has the claimed property of “a delayed electroluminescence (EL) component in the compound accounts for 30% to 60 % of measured luminescent components” or that the compound has the recited relationship of singlet and triplet energies. However the claimed and prior art material is identical in both structure and composition. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 14, Park teaches the compound as described above for claim 9. Park does not limit the substitution fo the aryl group, (e.g. anthracenyl group) and demonstrates substituents including methyl groups in compound expressly drawn therein (e.g. 198 among many others). The selection of additional methyl group substituents would be obvious to the 

In reference to claim 1, Park teaches the compound of formula (2) as described above for claim 9 and further teaches its use in organic electronic devices comprising a first and second electrode, an organic layer between the electrodes comprising a hole transport layer, electron transport layer and light emitting layer (Park translation page 12) the compound of chemical formula (2)  (Park [002] translation page 10) as shown below in an electroluminescent layer with an electroluminescent material having good quantum efficiency (Park [89]; [91] translation page 12, [0103])

    PNG
    media_image1.png
    182
    236
    media_image1.png
    Greyscale

for example wherein in chemical formula 2, R1 and R2 are each an alkyl group (Park [0018]) and R5 is a substituted aryl group (Park [0019]), e.g. phenyl substituted anthracenyl (see e.g. compounds 5 and 10 for anthracene and phenyl substitution). 

Park discloses the compound of formula 2 that encompasses the presently claimed compound, including wherein R1 and R3 are each a C1 alkyl group, R5 is an aryl group e.g. phenyl substituted 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 2 to provide the compound described above, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on the device comprising a compound of formula 2-1 wherein c21 is 0, c22 is 1, c23 is 1, a 22 is 1, b22 is 1, L22 is a single bond, R22 is a methyl group, a23 is 1, b23 is 1, L23 is a single bond, R23 is a methyl group, R24 and R25 are each a methyl group and the at least one substituent is a phenyl group. 
For Claim 2: Reads on a device comprising the claimed layers. 
For Claim 3: Reads on the claimed device.
For Claim 4: Reads on the claimed device. 

In reference to claim 5, Park teaches that the dopant in the light emitting layer exemplifies host concentrations of 95% (Park Examples 1-3) with the host.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 2011/0066763) (Park) in view of Funahashi (US 20070009758) (Funahashi).
In reference to claim 6, Park teaches the device as described above for claim 1.

Park does not expressly teach that the electroluminescent compound is one of the claimed compounds

With respect to the difference, Funahashi teaches in related art, an aromatic amine compound for use as a electroluminescent device as a electrolumiscent material in a light emitting layer with a dopant wherein the compound is, e.g. compound 42 as shown below (Funahashi [0015]-[0016]; [0044]). Funahashi further teaches that the compound provides a device with a long lifetime and high efficiency of blue light emission (Funahashi [0066] [0085]).

    PNG
    media_image2.png
    186
    302
    media_image2.png
    Greyscale

In light of the motivation of using (Feature) as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the amine material as described by Funahashi in order to provide a device with high efficiency and long lifetime and thereby arrive at the claimed invention. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 2011/0066763) (Park) as applied to claim 1 above, and further in view of Matsudate et al. (US 2005/0236970) (Matsudate). 

In reference to claim 8, Park teaches the organic electroluminescent device as described above (corresponds to the organic light emitting display element as claimed in claim 1) and further teaches that the organic electroluminescent devices are for use in a display panel (Park Translation page 16). 

However, Park does not explicitly teach that the display device is composed of a thin film transistor comprising a source electrode, a drain electrode an active a gate electrode wherein the debvice is electrically connected to at least one of the electrodes of the thin film transistor as claimed. 

With respect to the difference, Matsudate teaches a typical design for an organic electroluminescent display wherein a glass substrate carries on its main surface a thin film transistor (TFT) that is connected to an anode of the light emitting portion and the TFT includes a source/drain electrode, a gate electrode and semiconductor layers (Matsudate [0062]). Matsudate teaches that such configuration is applicable to general organic electroluminescent displays to achieve high manufacturing yields (Matsudate [0071]; [0062]; Fig 11). 

Park and Matsudate are of analogous art as they are both drawn to organic light emitting devices. 

In view of the motivation of using the display component configuration of Matsudate as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to configure the display device of Park using the component configuration of Matsudate in order to provide an organic electroluminescent display and achieve high manufacturing yields and thereby arrive at the claimed invention. Further, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). See MPEP 2143.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 2011/0066763) (Park) as applied to claim 1 above, and further in view of Son et al. (US 2007/0257605) (Son).

IN reference to claim 7, Park teaches the device as described above for claim 7. Park does not specifically teach that the hole transport region comprises a p-dopant that comprises a cynoa group containing compound. 

With respect to the difference, Son teaches a material of formula 1a as shown below in a hole injection layer for use alone or with another material.



In light of the motivation of using the material of Son as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the material of Son as described by Son in order to create a layer with a low reduction potential and allow the use of relatively low work function anode materials and thereby arrive at the claimed invention.

Furthermore, the substitution of the hole transport layer material of Son for the hole transport layer of Park, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of providing a low reduction potential layer allowing the use of low work function anode materials. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786